Citation Nr: 1722959	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-11 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating in excess of 60 percent for dorsolumbar paravertebral fibromyositis with L4-L5 bilateral radiculopathy.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1974 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The San Juan, Puerto Rico RO subsequently acquired jurisdiction.

Consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's service connection claim of July 2009 relating to alcohol abuse and depression has been characterized broadly as one relating to an acquired psychiatric disorder.  The Veteran filed a separate service connection claim for PTSD in February 2014.  The PTSD claim was denied by a rating decision of June 2014.  The Veteran filed a notice of disagreement in July 2014, and a statement of the case (SOC) of October 2016 continued the denial of service connection for PTSD.  The Veteran has not appealed the denial of service connection for PTSD to the Board, and the issue has not been certified to the Board.

In March 2011, the Veteran filed a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  Entitlement to a TDIU was denied by a rating decision of July 2011, which the Veteran did not appeal.  The Veteran again raised the issue of TDIU by filing a TDIU application in June 2016, in which he stated, "I had to stop working full-time because of my back.  I only work part-time."  See VA Form 21-8940 of June 2016.  A claim for a total rating based on unemployability due to service-connected disability, either expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for a TDIU is not a freestanding claim.  Id.  Because the Veteran attributes his individual unemployment to his back disability, and he has withdrawn his increased-rating claim relating to his back, the issue of entitlement to a TDIU is not on appeal.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.

The issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In April 2016, prior to the promulgation of a decision in the appeal, VA received a request from the Veteran's representative to withdraw the appeal as to the rating assigned for the Veteran's back disability.

2.  In a June 1976 rating decision, the RO denied a claim for service connection for a nervous disorder.  The Veteran was notified of the denial in a June 1976 letter, but did not initiate an appeal.  

3.  Evidence associated with the claims file since the June 1976 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, other than PTSD, and raises a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The June 1976 rating decision that denied service connection for a nervous disorder is final.  38 U.S.C.A. § 4005 (1976); 38 C.F.R. § 19.153 (1976) (currently 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103).

3.  As pertinent evidence received since the June 1976 rating decision is new and material, the criteria for reopening the claim for service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the Veteran's claim.  Because the instant decision is fully favorable to the Veteran, further discussion of the VCAA is not necessary.

Withdrawn Claim 

In July 2009, the Veteran filed an increased rating claim relating to his service-connected back disability.  In a filing of April 2016 made by the Veteran's representative, the Veteran requested withdrawal of his pending appeal as to the lumbar spine disability.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  See 38 C.F.R. § 20.204 (2016).

In the present case, because the Veteran has withdrawn the appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

Merits of the New and Material Evidence Claim

Generally, a claim that has been denied in a final, unappealed rating decision may not thereafter be reopened and allowed.  See 38 U.S.C.A. § 7105(c) (West 2014).  An exception provides that VA shall reopen a disallowed claim if new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C.A. § 5108 (West 2014).

New and material evidence is defined as evidence not previously submitted to agency decision makers which bear directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2016).

Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence was not previously presented to the Board.  See Anglin v. West, 203 F.3d 1343 (2000).  The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The threshold for determining whether new and material evidence has been submitted is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

In June 1976, a rating decision denied service connection for a nervous disorder on the basis that the nervous disorder claimed by the Veteran was not shown by the evidence of record.  The evidence of record at that time consisted of service treatment records and a VA medical examination report.  The VA examination report reflected a diagnosis of adjustment reaction with anxiety and not a diagnosis of a nervous disorder.  The June 1976 rating decision was not appealed and became final.  

In July 2009, the Veteran filed a claim for service connection for alcohol abuse and depression as due to service-connected disabilities.  The Board must address the issue of whether new and material evidence has been received.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Since the June 1976 rating decision, a VA examination report of September 2009 diagnosed the Veteran with depression, not otherwise specified (NOS).  At the time of the June 1976 rating decision, the fact of a current disability was found to be an evidentiary defect.  Therefore the new evidence, accepted as credible for the purpose of reopening, addresses an unestablished fact.  Finding that new and material evidence has been received, the Board reopens the claim of service connection for an acquired psychiatric disability.


ORDER

The appeal as to entitlement to an increased rating in excess of 60 percent for dorsolumbar paravertebral fibromyositis with L4-L5 bilateral radiculopathy is dismissed.

The application to reopen the claim of service connection for an acquired psychiatric disorder, other than PTSD, is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In September 2009, the Veteran underwent a VA medical examination for mental disorders other than PTSD and eating disorders.  The diagnosis was depression, NOS.  The examiner offered a negative nexus opinion as to secondary service connection, stating that "depression (also claimed as alcohol abuse) [is] not caused by or a result of service connected dorsolumbar paravertebral fibromyositis; L4-5 radiculopathy."  The rationale, other than noting that "drinking history was present before active military service," merely restated the finding that the Veteran's current disability is unrelated to service.  A medical opinion that contains only data and conclusions is accorded no weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In October 2016, the Veteran again underwent a VA examination for mental disorders other than PTSD and eating disorders.  The October 2016 VA examiner offered a negative nexus opinion.  The rationale inaccurately stated, "Veteran sought psychiatric treatment for first time in 2007."  Although the VA examiner noted her review of the claims folder, no consideration was given to: the Veteran's report of frequent trouble sleeping, depression, and excessive worry in the separation examination report of October 1975; a VA examination of February 1976 that diagnosed "nervous disorder" following psychiatric evaluation; the denial of service connection for a nervous disorder by a rating decision of June 1976; or a VA treatment record of May 1984 that made assessments of anxiety disorder, moderate anxiety, and anxiety reaction.  Also not referenced was a VA treatment record of July 1984 noting that the Veteran attributed his anxiety reaction to his back condition and chronic pain.

The Board also notes that the October 2016 VA examiner did not attempt to discount or otherwise acknowledge the April 2016 private opinion of Dr. C.M.Q. that the Veteran's depression is related to service.  An April 2016 record of Dr. C.M.Q. states that the Veteran meets all the diagnostic criteria of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) for the diagnosis of posttraumatic stress disorder.  The doctor also diagnosed generalized anxiety disorder, major depression disease with psychotic features, and sleep disorder.  In the doctor's opinion, the Veteran's "psychiatric disorders [are] more probable than not secondary to his military service performance."  See April 2016 record of Dr. C.M.Q.  An adequate medical examination must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions and must provide sufficient detail for the Board to fully evaluate whether service connection is warranted.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The opinion of Dr. C.M.Q. is inadequate because no rationale was provided, and because the doctor did not specify an aspect of the Veteran's "military service performance" in relation to the Veteran's psychiatric disability.

A VA examination or opinion must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examiner must provide a reasoned medical explanation connecting the observations and conclusions of the report.  It is the factually accurate, fully articulated, sound reasoning for the conclusion that gives probative value to a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  If an examination report does not contain sufficient detail, it is incumbent upon the Board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Bowling v. Principi, 15 Vet.App. 1, 12 (2001).  In this case, because the nexus opinions of the September 2009 and October 2016 VA examination reports are inadequate, the Board will remand for additional medical opinion as to the Veteran's claimed acquired psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims folder to a VA psychiatrist or psychologist for a supplemental VA medical opinion as to the etiology of any acquired psychiatric disorder of the Veteran.  An additional examination of the Veteran shall be ordered if deemed necessary.  The claims folder must be made available to the doctor for review.

The reviewer must provide an opinion as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran suffers from an acquired psychiatric disorder or disorders or has suffered from such disorder(s) at any time during the pendency of his claim that was filed in July 2009.

For each diagnosis other than posttraumatic stress disorder (PTSD) identified from July 2009 to the present, the reviewer must offer an opinion as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that the disorder (i) had its onset during military service or within one year of separation; (ii) is related to the Veteran's period of military service; (iii) was caused by any service-connected disability of the Veteran; or (iv) has been aggravated (i.e., worsened beyond the normal progression of the disability) by any service-connected disability of the Veteran.

If the reviewing doctor finds aggravation of the Veteran's acquired psychiatric disorder(s) by a service-connected disability, the doctor should quantify the degree of aggravation by addressing the following medical issues: (i) the baseline manifestations of the Veteran's psychiatric disorder prior to aggravation; and (ii) the increased manifestations which, in the examiner's opinion, are due to a service-connected disability or disabilities.

If the Veteran's medical history indicates that the diagnosis of any mental disorder has changed, the reviewer must discuss the prior diagnosis or diagnoses of record and offer an opinion as to whether any later finding represents the progression of a prior diagnosis, a correction of an error in the prior diagnosis, or the development of a new and separate disorder.

If there is a medical basis to support or doubt the Veteran's account of the onset and history of his experienced symptoms, the reviewer should provide a reasoned explanation.

The underlying reasons for all opinions expressed by the reviewer must be provided.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. Thereafter, readjudicate the issue on appeal.  If a determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) and the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


